Citation Nr: 0937821	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1943 to January 1946 and from September 1950 to 
April 1952.  The Veteran is the recipient of the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the Veteran's claim of 
entitlement to service connection for a low back disability.

In January 2007, the Veteran presented sworn testimony at a 
formal RO hearing in Muskogee, Oklahoma.  In November 2008, 
the Veteran presented sworn testimony during a personal 
hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  Transcripts of both hearings 
have been associated with the Veteran's claims folder.

In December 2008, the claim was remanded by the Board for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a September 
2009 supplemental statement of the case (SSOC).  
The Veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in combat.

2.  The competent medical evidence does not support a finding 
that the Veteran's current low back disability is due to his 
military service.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a low 
back disability, which he claims was incurred during his 
active military service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in December 2008.  The purpose of the remand was to 
obtain a medical nexus opinion.  
The agency of original jurisdiction was then to readjudicate 
the claim.

The medical nexus opinion was rendered in February 2009.  Its 
contents will be discussed below.  The claim was 
readjudicated in the September 2009 SSOC.

Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated July 
2006.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the July 2006 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as all records 
held by Federal agencies to include service treatment records 
or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claim.

The July 2006 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in the July 2006 
VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
treatment records and the Veteran's statements, as well as, 
VA and private treatment records.  

As indicated above, there has been added to the record 
February 2009 a VA medical opinion.  The report of the VA 
opinion reflects that the examiner thoroughly reviewed the 
Veteran's past medical history, documented his medical 
condition, and rendered an opinion which appears to be 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VA medical opinion is 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative and, as indicated above, testified at a 
personal hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

The Court has held that 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. 
§ 1154(b) presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran asserts entitlement to service connection for a 
low back disability, which he contends is due to his military 
service.
As was detailed above, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between (1) and (2). See Hickson, supra.
With respect to the first Hickson element, current 
disability, treatment records demonstrate that the Veteran 
suffers from degenerative changes of the lumbar spine.  
Specifically, magnetic resonance imaging (MRI) was conducted 
in January 2006 which indicated (1) degenerative changes of 
the lumbar spine with loss of disk height space at L1-2; (2) 
grade 1 spondylolisthesis at L4-5, and (3) broad based disc 
bulging and ligamentum hypertrophy at L3-4 with spinal 
stenosis.  See an MRI report from Deaconess Hospital dated 
January 2006.  Accordingly, Hickson element (1) is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Concerning in-service disease, a review of service treatment 
records reveals no evidence that the Veteran was diagnosed 
with a low back disability during his active military 
service.  Service separation examinations dated January 1946 
and April 1952 do not document any back abnormalities.  

A November 1950 service treatment record does show that the 
Veteran complained of a "sore back" along with other 
symptoms such as congestion and constipation.  He was 
diagnosed with a common cold and constipation, not a back 
disability.  Significantly, the Veteran's April 1952 
separation examination does not indicate any complaints of or 
treatment for a diagnosed back disability.  

Further, the record does not reflect medical evidence showing 
a diagnosed back disability during the one-year presumptive 
period after separation from service.  See 38 C.F.R. §§ 
3.307, 3.309(a) (2008).  Indeed, the first documented 
complaint of or treatment for back problems was in February 
2003, over fifty years after the Veteran's April 1952 release 
from active duty.  See an Edmond Medical Clinic record dated 
February 2003.  

The Veteran has testified that he received chiropractic 
treatment for a back disability in 1946, immediately 
following his first period of service.  See the November 2008 
Board hearing transcript, pg. 27.  However, this testimony is 
inconsistent with the medical evidence of record, which is 
pertinently absent any indication of a back disability 
following his first period of service.  After his January 
1946 military discharge, the Veteran filed claims of 
entitlement to service connection for multiple medical 
conditions.  Notably, he failed to mention any back 
disability at that time.  In addition, the Veteran was 
afforded VA examinations in October 1946 and September 1948; 
neither examination report documents any complaints of or 
treatment for a back disability.  Finally, there is a 
presumption of soundness on enlistment, which includes the 
second period of service which started in 1950.  See 
38 U.S.C.A. § 1111 (West 2002).  

The Board is obligated to make findings of fact based on the 
entire record.  In this case, the evidence of record 
indicates that a low back disability was not in fact present 
until many decades after service.  Accordingly, evidence of 
in-service disease is not established.

With respect to in-service injury, the Veteran's service 
records demonstrate that he served in combat for at least six 
months in northern Italy during World War II.  Moreover, the 
Veteran testified, under oath, that he injured his back while 
carrying tank ammunition under combat conditions.  See the 
November 2008 Board hearing transcript, pg. 5.  The Board has 
no reason to disbelieve the Veteran's statements concerning 
in-service injury, as they are consistent with his military 
record.  
See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) 
(2008).  Accordingly, Hickson element (2) is satisfied as to 
in-service injury.  

Turning to crucial Hickson element (3), the competent medical 
evidence of record indicates that the Veteran's currently 
diagnosed low back disability is not related to his military 
service.  Specifically, in his February 2009 opinion, VA 
examiner concluded that "there is no evidence linking the 
injury as stated during the November 17, 2008 testimony to a 
chronic low back condition following discharge from the 
service in 1952.  There are silent records for fifty-one 
years following his discharge . . . Therefore, it is the 
opinion of this examiner that the [V]eteran's low back 
disability is less likely than not related to his military 
service."

The February 2009 VA medical opinion appears to have been 
based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Moreover, the 
February 2009 VA examiner's opinion appears to be consistent 
with the Veteran's medical history, which is absent any 
complaint of or treatment for a low back disability until 
February 2003.  

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the February 2009 VA examiner.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  

To the extent that the Veteran or his representative is 
contending that the currently diagnosed low back disability 
is related to the Veteran's military service, neither is 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-495 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2008) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of his own claim 
are not competent medical evidence and do not serve to 
establish medical nexus.  

The Board again notes that the provisions of 38 U.S.C.A. § 
1154(b) only provide an evidentiary presumption concerning 
events in service; they do not provide a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  See Wade v. West, 11 Vet. 
App. 302, 305 (1999), as well as Libertine, Gregory and 
Kessel, all supra.  Moreover, as noted immediately above, the 
VA examiner's opinion is consistent with the objective 
medical evidence of record or, specifically, the lack of a 
diagnosed back disability for decades after the Veteran's 
separation from service.  

The Veteran appears to be contending that he has had a low 
back disability continually since service.  The Board is 
aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence of a low back disability is required to sustain a 
service connection claim based upon continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-
121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Crucially, as indicated above, the competent medical evidence 
of record does not demonstrate that the Veteran suffered from 
low back disability until at least 2003, over fifty years 
after his April 1952 discharge from service.  Thus, 
continuity of symptomatology has not been demonstrated.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition].  

Hickson element (3), medical nexus, has not been satisfied, 
and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a low back disability.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for low back disability is 
denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


